Per Curiam:
The question here is whether, as .between the widow and the adopted child of the decedent, said child has all the rights of an actual child in the distribution of his estate. It was distinctly ruled in Johnson’s App., 88 Pa. 346, that a child adopted under the act of 1855 becomes a child and heir of the person adopting such child, so far as he or she can be made such by legislative enactment. In the case in hand, W. Elwood Row an, the decedent, adopted the appellee before he was married to the appellant. The latter has no reason to complain that *301her rights have been interfered with by the act of her husband prior to their marriage. The act of 1855 is explicit that a child adopted under the provisions thereof “ shall assume the name of the adopting parent, and have all the rights of a child and heir of such adopting parent.” We think, with this explicit language of the act, and our construction of it in Johnson’s Appeal, there should be no further doubt upon this question.
Decree affirmed, and the appeal dismissed, at the cost of the appellant.